
	
		I
		112th CONGRESS
		2d Session
		H. R. 4145
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2012
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reform the program for rental assistance under section
		  8 of the United States Housing Act of 1937, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Section 8 Reform, Responsibility, and
			 Accountability Act of 2012.
		2.Prohibition of
			 section 8 rental assistance for felons and illegal aliens
			(a)In
			 generalSection 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by inserting
			 after subsection (i) the following new subsection:
				
					(j)Prohibition of
				assistance for felonsNotwithstanding any other provision of law,
				assistance under this section (including tenant- and project-based assistance)
				may not be provided for any family that includes an individual who—
						(1)at any time, has
				been convicted of a felony under any State or Federal law; or
						(2)is unlawfully
				present in the United
				States.
						.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply beginning upon the expiration of
			 the 24-month period that begins on the date of the enactment of this
			 Act.
			3.5-year time
			 limitation on section 8 rental assistanceSection 16 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437n) is amended by adding at the end the following new
			 subsection:
			
				(g)5-Year time
				limitation on section 8 assistance
					(1)In
				generalExcept as otherwise
				provided in this subsection and notwithstanding any other provision of this
				Act, assistance under section 8 may not be provided on behalf of any family
				that includes a member who has previously been provided such assistance for 60
				months (whether or not consecutive) or longer.
					(2)Exception for
				elderly and disabled familiesIn determining the number of months for
				which an individual has been provided assistance under section 8, for purposes
				of paragraph (1), a public housing agency shall disregard any month during
				which such individual was a member of a disabled or elderly family so
				assisted.
					(3)Applicability
						(A)In
				generalThis subsection shall
				apply beginning upon the expiration of the 24-month period that begins on the
				date of the enactment of the Section 8
				Reform, Responsibility, and Accountability Act of 2012.
						(B)Treatment of
				assistance before effective date of limitationExcept as provided in subparagraph (C), any
				months that commenced before the expiration of such period shall be considered
				for purposes of determining, pursuant to paragraph (1), the number of months
				for which an individual has been provided assistance under section 8.
						(C)Two-year safe
				harbor after effective dateFor purposes of paragraph (1), the maximum
				number of months that commenced before the expiration of such 24-month period
				that any individual may be considered to have been provided assistance under
				section 8, shall be
				36.
						.
		4.Work requirements
			 for section 8 rental assistanceSection 16 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437n), as amended by the preceding provisions of this Act,
			 is further amended by adding at the end the following new subsection:
			
				(h)Work requirement
				for assisted families receiving section 8 assistance
					(1)In
				generalExcept as provided in
				this subsection and notwithstanding any other provision of this Act, assistance
				under section 8 may not be provided on behalf of any family, unless each member
				of the family who is 18 years of age or older performs not fewer than 20 hours
				of work activities (as such term is defined in section 407(d) of the Social
				Security Act (42 U.S.C. 607(d))) per week.
					(2)ExemptionsThe Secretary of Housing and Urban
				Development shall provide an exemption from the applicability of paragraph (1)
				for any individual family member who—
						(A)is 62 years of age
				or older;
						(B)is a blind or
				disabled individual, as defined under section 216(i)(1) or 1614 of the Social
				Security Act (42 U.S.C. 416(i)(1); 1382c), and who is unable to comply with
				this section, or is a primary caretaker of such individual;
						(C)meets the
				requirements for being exempted from having to engage in a work activity under
				the State program funded under part A of title IV of the Social Security Act
				(42 U.S.C. 601 et seq.) or under any other welfare program of the State in
				which the public housing agency administering rental assistance described in
				paragraph (1) is located, including a State-administered welfare-to-work
				program;
						(D)is in a family
				receiving assistance under a State program funded under part A of title IV of
				the Social Security Act (42 U.S.C. 601 et seq.) or under any other welfare
				program of the State in which the public housing agency administering such
				rental assistance is located, including a State-administered welfare-to-work
				program, and has not been found by the State or other administering entity to
				be in noncompliance with such program; or
						(E)is a single custodial parent caring for a
				child who has not attained 6 years of age, and the individual proves that the
				individual has a demonstrated inability (as determined by the State) to obtain
				needed child care, for one or more of the following reasons:
							(i)Unavailability of
				appropriate child care within a reasonable distance from the individual's home
				or work site.
							(ii)Unavailability or
				unsuitability of informal child care by a relative or under other
				arrangements.
							(iii)Unavailability
				of appropriate and affordable formal child care arrangements.
							(3)AdministrationA public housing agency providing rental
				assistance described in paragraph (1) may administer the work activities
				requirement under this subsection directly, through a resident organization, or
				through a contractor having experience in administering work activities
				programs within the service area of the public housing agency. The Secretary
				may establish qualifications for such organizations and contractors.
					(4)Participation of
				nonprofit employment and work development organizationsIn administering this subsection, each
				public housing agency shall provide for the active participation of nonprofit
				employment assistance and training organizations and nonprofit work development
				organizations in assisting families receiving rental assistance under section
				8, in accordance with such requirements as the Secretary shall
				establish.
					(5)ApplicabilityThis
				subsection shall apply beginning upon the expiration of the 24-month period
				that begins on the date of the enactment of the
				Section 8 Reform, Responsibility, and
				Accountability Act of
				2012.
					.
		5.Preference for
			 providing section 8 rental assistance to veterans
			(a)In
			 generalSection 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f) is amended—
				(1)in subsection
			 (d)(1)(A)—
					(A)by inserting after
			 ‘‘except that’’ the following: ‘‘each public housing agency shall give
			 preference to families that include a member who is a veteran as such term is
			 defined in section 101 of title 38, United States Code) who will reside in the
			 dwelling unit assisted, and except that’’; and
					(B)by inserting after local
			 preferences, the following: ‘‘which shall be subordinate to the
			 preference for veterans and shall be’’; and
					(2)in subsection
			 (o)—
					(A)in paragraph
			 (6)(A)—
						(i)in
			 clause (ii)—
							(I)by striking ‘‘this
			 subparagraph’’ and inserting ‘‘clause (ii)’’; and
							(II)by inserting
			 before the period at the end the following: ‘‘, and shall be subordinate to the
			 preference established under clause (i)’’;
							(ii)by
			 redesignating clauses (i) and (ii) (as so amended) as clauses (ii) and (iii),
			 respectively; and
						(iii)by
			 inserting before clause (ii) (as so redesignated by clause (ii) of this
			 subparagraph) the following new clause:
							
								(i)Required
				preference for veteransIn
				making tenant-based assistance under this subsection available on behalf of
				eligible families, each public housing agency shall give preference to families
				that include a member who is a veteran (as such term is defined in section 101
				of title 38, United States Code) who will reside in the dwelling unit
				assisted.
								;
				and
						(B)in paragraph
			 (13)(J)—
						(i)by
			 striking The agency and inserting the following: In
			 selecting families to receive project-based assistance pursuant to this
			 paragraph, the agency shall give preference to families that include a member
			 who is a veteran (as such term is defined in section 101 of title 38, United
			 States Code) who will reside in the unit. In addition, the agency;
			 and
						(ii)by
			 inserting after section 5A the following: , except that
			 any such preferences established pursuant to this sentence shall be subordinate
			 to the preference established by the preceding sentence..
						(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply beginning upon the date of the
			 enactment of this Act.
			6.Termination of
			 section 8 assistance and termination of tenancy in assisted unitsSection 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f) is amended by inserting after subsection (k) the
			 following new subsection:
			
				(l)Termination of
				assistance and tenancyNotwithstanding any other provision of this
				section or of chapter 1 or 8 of the handbook of the Secretary entitled
				Occupancy Requirements of Subsidized Multifamily Housing
				Programs, as in effect on May 18, 2011 (HUD Handbook 4350.3 REV–1), the
				provisions of chapter 8 (relating to termination of housing assistance and
				termination of tenancy) shall apply with respect to any housing assistance
				provided under this section, any housing assistance payments contract pursuant
				to this section, and any tenant of a unit assisted under this
				section.
				.
		7.Treatment of
			 State and local lawsSection 8
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by
			 inserting after subsection (l), as added by the preceding provisions of this
			 Act, the following new subsection:
			
				(m)Treatment of
				State and local lawsNo
				provision of this Act or of any housing assistance payments contract under this
				section may be construed to annul, alter, affect, or exempt any person or
				housing assisted under this section or such a contract from complying with the
				laws of any State or political subdivision of a
				State.
				.
		8.Sense of the
			 Congress regarding the Moving to Work programIt is the sense of the Congress that the
			 Moving to Work demonstration program of the Department of Housing and Urban
			 Development under section 204 of the Departments of Veterans Affairs and
			 Housing and Urban Development, and Independent Agencies Appropriations Act,
			 1996 (42 U.S.C. 1437f note) should be expanded to include significantly more
			 public housing agencies.
		9.Use of unspent
			 housing assistance payments contract amounts for compliance
			 measuresAmounts provided by
			 the Secretary of Housing and Urban Development to a public housing agency under
			 an annual contributions contract for rental assistance under section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f) that remain unused for
			 housing assistance payments contracts may be used by such agency for
			 actions—
			(1)to monitor
			 compliance of owners of housing assisted under such section and tenants of such
			 housing with all laws and regulations relating to such assistance; and
			(2)to enforce
			 violations of such laws and regulations.
			10.Public
			 availability of PHA plans
			(a)In
			 generalSection 5A of the
			 United States Housing Act of 1937 (42 U.S.C. 1437c–1) is amended by adding at
			 the end the following new subsection:
				
					(m)Public
				availability of planEach
				public housing agency that has a public housing agency plan approved under this
				section shall make the approved plan (and any approved modifications and
				amendments to such plan) publicly available for inspection during regular
				business hours at the offices of the agency and in electronic form by means of
				the World Wide
				Web.
					.
			(b)ApplicabilitySubsection
			 (m) of section 5A of the United States Housing Act of 1937, as added by the
			 amendment made by subsection (a), shall apply beginning upon the date of the
			 enactment of this Act.
			
